

117 S1381 IS: Every Child Connected Act
U.S. Senate
2021-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1381IN THE SENATE OF THE UNITED STATESApril 27, 2021Mrs. Capito (for herself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Communications Commission to make amendments to the E-rate program of the Commission, and for other purposes.1.Short titleThis Act may be cited as the Every Child Connected Act.2.E-rate program(a)DefinitionsIn this section—(1)the term Commission means the Federal Communications Commission; (2)the term covered household means a household with a child eligible to receive free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or free or reduced price school breakfasts under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.);(3)the term distance learning has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); and(4)the term E-rate program means the universal service program set forth under subpart F of part 54 of title 47, Code of Federal Regulations (or any successor regulations).(b)Updates to E-Rate program(1)In generalNot later than 180 days after the date of enactment of this Act, the Commission shall amend the E-rate program to provide that—(A)activities that are integral, immediate, and proximate to the education of a student, even if those activities are performed in a covered household, qualify as activities that are for educational purposes for the purposes of the E-rate program; (B)a covered household in which a student is engaged or participating in distance learning shall be deemed to be a classroom for the purposes of the E-rate program; and(C)the eligibility of a school under the E-rate program, or any support received by a school through the E-rate program, shall not be diminished if the school extends services obtained through the E-rate program to a covered household.(2)CoordinationIn making the amendments required under paragraph (1), the Commission shall coordinate with the Secretary of Education and appropriate instrumentalities of State and local governments.(3)Technical and conforming amendmentsSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended—(A)in subsection (b)(6), by inserting covered households (as defined in section 2(a) of the Every Child Connected Act and solely for the purposes described in section 2(b)(1) of that Act), after schools and classrooms,;(B)in subsection (c)(3), by inserting covered households (as defined in section 2(a) of the Every Child Connected Act and solely for the purposes described in section 2(b)(1) of that Act), after schools,; and(C)in subsection (h)—(i)in paragraph (1)(B), in the first sentence of the matter preceding clause (i), by inserting covered households (as defined in section 2(a) of the Every Child Connected Act and solely for the purposes described in section 2(b)(1) of that Act), after secondary schools,; and(ii)in paragraph (2)—(I)in subparagraph (A), by inserting covered households (as defined in section 2(a) of the Every Child Connected Act and solely for the purposes described in section 2(b)(1) of that Act), after classrooms,; and(II)in subparagraph (B), by inserting or household after public institutional.